Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 5/26/20.
Original claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heldman et al. U.S. Patent Application No. 2021/0112059[hereinafter Heldman] in view of Hornkvist et al. U.S. Patent Application No. 2007/0033191[hereinafter Hornkvist].


As per claim 1, Heldman discloses method comprising:
receiving from a source(first tenant, system 12), a request to distribute content data(tenant data) stored in a database of a distribution network(“multi-tenant DB system”, system 16 ) to a target consumer(second tenant, system 12), the request not including Uniform Resource Locator (URL) information of the target consumer(see par 0026, 0030, 0051-052, where in multitenant environment , tenant share content without using URL information )
 based upon the request, referencing content metadata stored in the database with the content data(multi-tenant database 22), to generate a file including metadata comprising a portion of the content metadata(see par. 0046, 0052 where the  user systems 12 to access tenant data and specify where file/resources are located and/or how particular web services can be accessed, the dataset may be a specific view or transformation of data from one or more data source(e.g., a tenant space of DB 22, etc.). ); 
Heldman does explicitly discloses exporting the file to the source; importing the file from the target consumer; 
processing the metadata to examine an integrity of the file; and upon determining the integrity of the file, distributing the content data and the content metadata to the target consumer  
Hornkvist discloses  exporting the file to the source(see par. 0048, 0086);
importing the file from the target consumer(see par. 0131);
 processing the metadata to examine an integrity of the file(0089); and 
upon determining the integrity of the file, distributing the content data and the content metadata to the target consumer (see fig. 24-25, par. 0164, 0130-0131where   user is mostly interested in the most recent data, where most of the searches revolve around the most recently uploaded data). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of Hornkvis into the system of Heldman  as this may provide ways to maintain an index corresponding to shared files as files change in order to preserve the integrity of the index in order to optimize the performance of file and/or metadata for shared folder.   

as per claim 2 Heldman discloses a method as in claim 1 wherein: the content is created for a customer (see par. 0026, 0055); and the target consumer comprises a first tenant of the customer(see par.0026,  0055,  tenants are allowed to create and store custom objects and  system 16 is configured to provide web pages, forms, applications, data and media content to user (client) systems 12 to support the access by user systems 12 as tenants of system 16.as per claim 3, Heldman discloses a method as in claim 2 wherein the source comprises a second tenant of the customer : the source (one or more identifier data sources (e.g., a tenant space of DB 22, etc.) comprises a first tenant (tenant 1) (see fig. 1b and pars. 0030-0031).as per claim 4, Heldman discloses a  method as in claim 1 wherein: the content (tenant data)comprises a package(see par. 0020,  unique tenant identifier); the content metadata comprises an identifier of the package; and the metadata includes the identifier of the package(key-value pairs) (see par. 0025, 0038. 0080,  a tenant specific key 322as per claim 5, Heldman discloses a method as in claim 1 wherein: the target consumer resides within a landscape(environment); the content metadata comprises an identifier of the landscape; and the metadata includes the identifier of the landscape(seen par. 0088, 0089).as per claim 6. A method as in claim 5 wherein: the source (one or more data sources (e.g., a tenant space of DB 22, etc.)comprises a first tenant (tenant 1) of a customer; the target customer comprises a second tenant (tenant 2) of the customer; and the landscape comprises a customer landscape(see fig 1b and pars. 0030-0031)as per claim 7, Helman discloses a method as in claim 1 wherein: the metadata comprises a key and the key is referenced to examine the integrity of the file (see par. 0046, 0052 where the  user systems 12 to access tenant data and specify where file/resources are located and/or how particular web services can be accessed, the dataset may be a specific view or transformation of data from one or more data sources  (e.g., a tenant space of DB 22, etc.). as per claim 8, Heldman discloses a method as in claim 1 wherein: the database of the distribution network comprises an in-memory database; and the processing is performed by an in-memory database engine of the in-memory database(see fig. 1B and par. 0020, 0024).as per claim 9, Heldman discloses a method as in claim 1 wherein the file is delivered by the source to the target consumer along a communication channel outside of the distribution network(see par. 0019, 0102).

As per claims 10-20, the claims include features similar with features in claims 1-9 and are rejected same rational as claims 1-9.

 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2452